Citation Nr: 0910395	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-40 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1980 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Reno, Nevada Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 2006, the Board remanded the Veteran's claim, 
requesting the Appeals Management Center (AMC) to send proper 
notice to the Veteran in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA); and to acquire any relevant 
medical evidence from the Social Security Administration.  
Having completed the required directives, the AMC considered 
the evidence of record and issued a supplemental statement of 
the case in August 2008.  


FINDING OF FACT

In February 2009, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
Veteran, stating that he wished to withdraw his appeal 
involving entitlement to special monthly compensation based 
on the need for regular aid and attendance or at the 
housebound rate.


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal have 
been met regarding the Veteran's claim for entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege a specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204 
(2008).  In February 2009, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the Veteran, dated October 2008, stating 
that he wished to withdraw his appeal involving entitlement 
to special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate.

As the Veteran has withdrawn his appeal regarding this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to special monthly compensation 
based on the need for regular aid and attendance or at the 
housebound rate is dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


